 

Cooperation Structure Agreement

 

Party A: Shandong Yin Qiao Guarantee Limited Company

 

Party B: Benefactum Alliance Business Consultant (Beijing) Co., Ltd.

 

Whereas:

 

1. Benefactum Alliance Business Consultant (Beijing) Co., Ltd. is a legally
established and a limited liability company with business nature providing
credit counseling, informational counseling for the debtor and creditor and
intercepting service, having a management right of www.hxjf.com (hereinafter
referred to as “website”).     2. Shandong Yin Qiao Guarantee Limited Company is
a legally established and a limited liability company with a guaranteed
qualification of financing and wishes to establish long-term strategic
cooperative relations with Party B and provide assurance services for borrowers
of the website.

 

In order to solve the difficulty about loans of small and medium-sized
enterprises and support the development of small and medium-sized enterprises
and individual industrial and commercial households, assure money collecting
securities of the borrowers on the website of Party B, and release and lower the
risks of loans, Party A and Party B conclude the following agreement in the
principles of equality, voluntariness, mutual reciprocity and benefit according
to relevant laws:

 

I. Shandong Yin Qiao Guarantee Limited Company and Benefactum Alliance Business
Consultant (Beijing) Co., Ltd. voluntarily set up strategic cooperative
relations, and insist on business principles of legal management, standard
management, top quality service, risk resistance, equity and integrity and
equity and free will.     II. Party B accepts loan applications submitted by
institutions or individuals via Huiyingjinfu website. After being agreed upon by
loan applicant and giving the related materials of loan application to Party A,
Party A shall provide Party B with a written Guarantee Letter of Commitment if
Party A agrees to be guarantor after examinations.     III. After entering into
the cooperative intent of both parties, Party A can have an assessment review
for the programs of loan applications on the website of Party B. For loan
applications approved by Party A, Party A shall sign relevant contracts with
Party B and the cooperative institutions or loan applicants thereof in time.    
IV. Both parties shall co-operate closely on the preliminary examination work
and customer service and work efficiency improvement as the basic principles of
cooperation.     V. In respect of monitoring during the work, both parties shall
enhance cooperation and gradually set up an information sharing system to
safeguard the legitimate rights and interests of both parties.     VI. If the
borrowers and cooperative institutions cannot refund the loan in time when the
loans are due, Party A shall bear the responsibility for bonding according to
the clauses of the guaranty contract (specific responsibilities are subject to
the agreement in the guaranty contract).     VII. Both parties shall strictly
keep business secrets known during the cooperation and must not disclose the
known business secrets to other parties and enterprises.     VIII. Both parties
shall solve the uncovered matters through consultation according to the specific
clauses of the guarantee contract of loans, relevant laws and the above
principles. Any contradiction (if any) shall be subject to the specific clauses
of the guarantee contract of loans.     IX. The agreement shall be valid for one
year. The agreement takes effect after being signed and sealed by legal
representatives or authorized representatives of both parties. The agreement is
in duplicate and either party holds one copy.

 

   

 

 

  [ex10-23_001.jpg]




Party A: Shandong Yin Qiao Guarantee Limited Company
Legal representative or authorized agent
Address:



 

Party B: Benefactum Alliance Business Consultant (Beijing) Co., Ltd.

Legal representative or authorized agent:

Address:

[ex10-23_002.jpg]

 

May 30, 2016

 

   

 

 

 

 

